Daly, J.,
dissenting. I respectfully disagree with the conclusion of the majority that the trial court’s memorandum of decision and its articulation are “sharply contradictory.” A close reading of the decision and the articulation clearly demonstrates that the court neither changed its decision nor changed the reasoning or basis of its decision.
The majority has found a contradiction between the memorandum of decision and the articulation when, in fact, none exists. In its memorandum of decision, the trial court found that neither party was 100 percent responsible for the breakdown of the marriage and that any further “attempt to more precisely determine the extent” of the parties’ responsibility in causing the breakdown would serve no purpose. In its articulation, the court elaborated on some of the underlying causes of the breakdown and found that the plaintiff’s conduct contributed greatly to that breakdown. Nowhere in the articulation, however, does the court find that the plaintiff was solely responsible for the breakdown. I fail to see any contradiction between these two findings. The trial court’s failure to “more precisely determine the extent of responsibility” in the memorandum should not preclude it from elaborating, in the articulation, on some of the underlying facts that led to the marital breakdown.
Our Supreme Court has held that “articulation is appropriate where the trial court’s decision contains some ambiguity or deficiency reasonably susceptible of clarification.” State v. Wilson, 199 Conn. 417, 435, 513 A.2d 620 (1986). In view of the purpose of articulation, the decision and the articulation must be construed together, not separately, and we must read the articulation as a clarification of the decision. When the two are read together, it becomes clear that, contrary to *486the majority’s view, the trial court did weigh the statutory criteria, did analyze the parties’ assets and did explain its reasoning.
In making the financial orders, the trial court was required to consider the statutory criteria set forth in General Statutes §§ 46b-81 and 46b-82. The court is not, however, required to make an express finding on each of the criteria. Barnes v. Barnes, 190 Conn. 491, 494, 460 A.2d 1302 (1983). “ ‘Our case law is clear that a trial court is free to weigh the relevant statutory criteria without having to detail . . . what importance it has assigned to the various statutory factors. What we are left with is the argument, not unfamiliar in matrimonial appeals, that the trial court failed to weigh the criteria equitably and thus arrived at an impermissible award.’ ” Id., quoting Tutalo v. Tutalo, 187 Conn. 249, 251-52, 445 A.2d 598 (1982). In my view, there was sufficient evidence introduced before the court that, if believed, would support the awards as rendered. That is all that is required. Barnes v. Barnes, supra, 495.
I would find no error.